Broyles, C. J.
1. The petition as finally amended was not subject to any ground of the demurrer, and the court properly so held.
2. The verdict was authorized by the evidence, and none of the special grounds of the motion for a new trial show reversible error. This court can not hold, under all the facts of the case, that the amount of the verdict ($7500) is so excessive as to justify the inference of gross mistake or undue bias of the jury. The refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


Luke and Blood/worih, JJ., concur. ■

Felton & Felton, H. A. Wilkinson, for plaintiff in error.
J. A. Hixon, li. L. Greer, John M. Gi'eer, contra.